Title: 1775 Septr. 17th. Sunday.
From: Adams, John
To: 


       Mr. Smith, Mr. Imlay and Mr. Hanson, breakfasted with us. Smith is an Englishman, Imlay and Hanson N. Yorkers.
       Heard Sprout Sproat, on 3 Tit. 5. Not by Works of Righteousness, which We have done, but according to his Mercy he saved us, through the Washing of Regeneration and the Renewing of the holy Ghost.
       There is a great deal of Simplicity and Innocence in this worthy Man, but very little Elegance or Ingenuity.—In Prayer, he hangs his Head in an Angle of 45° over his right Shoulder. In Sermon, which is delivered without Notes, he throws himself into a Variety of indecent Postures. Bends his Body, Points his Fingers, and throws about his Arms, without any Rule or Meaning at all. He is totally destitute of the Genius and Eloquence of Duffil Duffield, has no Imagination, No Passions, no Wit, no Taste and very little Learning, but a great deal of Goodness of Heart.
      